UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MITCHELL GATEWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:07-cr-00054-RJC-1)


Submitted:   August 26, 2016             Decided:   September 22, 2016


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR.,
Monroe, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mitchell          Gatewood           appeals     from        the    district         court’s

judgment revoking his supervised release and sentencing him to 7

months’ imprisonment and an 18–month term of supervised release.

Gatewood’s      counsel          has     filed    a    brief        pursuant      to   Anders      v.

California,         386 U.S. 738    (1967),       stating       that    there     are    no

meritorious             issues        for     appeal,         but     questioning           whether

Gatewood’s           revocation             sentence        is      plainly        unreasonable.

Gatewood was informed of his right to file a pro se supplemental

brief, but he has not done so.                        The Government declined to file

a    brief.         During      the     pendency       of    this    appeal,       Gatewood       was

released from incarceration and began serving the 18–month term

of supervised release.

       We     may       address       sua     sponte    whether       an     issue     on    appeal

presents “a live case or controversy . . . since mootness goes

to the heart of the Article III jurisdiction of the courts.”

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

(internal       quotation             marks    and     citation        omitted).            Because

Gatewood already has served his term of imprisonment, there is

no    longer        a    live     controversy          regarding       the       length     of    his

confinement.             Therefore,          counsel’s       challenge       to    the    district

court’s decision to impose the seven–month prison term is moot.

See    United       States       v.    Hardy,    545 F.3d 280,   283-84        (4th    Cir.

2008).      However, because Gatewood is still serving the 18–month

                                                  2
term of supervised release, and because his attorney filed an

Anders    brief,   we    retain       jurisdiction    to     review     pursuant    to

Anders    the    district      court’s    decisions     to     revoke    Gatewood’s

supervised release and to impose the 18–month term of supervised

release.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore   dismiss     the    appeal     as   moot   to   the   extent      Gatewood

seeks to challenge his seven–month prison term and affirm the

district court’s judgment in all other respects.                         This court

requires that counsel inform Gatewood, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Gatewood requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in     this    court   for    leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Gatewood.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this    court    and   argument       would    not   aid    the

decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          3